DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received February 5, 2021:
Claims 1-14 are pending. 
The previous rejection is maintained.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yu et al. (US 2013/0202966).
Regarding Claim 1, Yu et al. teaches a precipitating a composite metal hydroxide wherein a core layer comprises a concentration of (Ni0.8Co0.1Mn-0.1)(OH)2 (i.e. a nickel-manganese composite hydroxide) (Para. [0084]) where the concentration comprising the core layer (i.e. inner part of secondary particle) is formed of concentrations of Ni, Co, and Mn (Para. [0061]) (i.e. comprising a secondary particle formed of a plurality of mutually flocculated primary particles) wherein (Ni0.8Co0.1Mn-0.1)(OH)2 reads on “General Formula (1)” of the instant claim as x1 = 0.8, y1 = 0.1 and z1 = 0.1, thus x1+y1+z1=1.0 0.4Co0.1Mn0.5)(OH)2 (Para. [0084])  which on “General Formula (2)” of the instant claim as z2 = 0.1, y2/(x2+z2) is equivalent to 0.5/(0.4+0.1) = 1 which is greater than 0.6and x2 + y2 +z2 = 0.5 + 0.4 + 0.1 = 1 and α = 0, and M is Co and it would be (a) inherent or (b) obvious that the shell layer would have a thickness of  5-10% of the radius of the secondary particle (or close).
It would be obvious that the thickness of external shell (i.e. the manganese-rich layer) is at least 5 and up to 20% of a radius of the secondary particle as Yu et al. teaches if the thickness of the shell layer is 5% or less compared with the entire precursor (the radius of the secondary particle) the thermal stability may be reduced (thus the thickness of the shell layer, or manganese—rich layer, the thickness is result-effective variable achieving thermal stability reduction, and the thickness amount of the shell layer is discovering the optimum or workable range involving only routine skill in the art. It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).	
Regarding Claim 3, Yu et al. teaches all of the elements of the invention of claim 1 as explained above.
Yu et al. teaches the precursor powder prepared according the Example (i.e. the composite metal hydroxide, Para. [0084]) with a tapped density of 1.7 to 2.0 g/cm3 (Para. [0094]).
Regarding Claim 12, Yu et al. teaches the nickel-manganese composite hydroxide according to claim 1 as explained above.
Yu et al. teaches the nickel-manganese composite hydroxide according to claim 1 as explained above and further teaches a method for producing a positive electrode active material (Para. [0097]) for a non-aqueous electrolyte secondary battery (Para. [0068]), wherein the positive electrode active material comprising a lithium-nickel-manganese composite oxide is represented by Li(Ni0.8Co0.1Mn0.1)O2  (Para. [0085]) (wherein t = 0, x3 = 0.8, y3 = 0.1, M is Co, z3 = 0.1, x3+y3+z3 = 1.0, and β = 0, thus the variables for “General Formula (3)” of the instant claim are satisfied, and the positive .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2013/0202966) as applied to claim 1 above, and further in view of Kamata et al. (WO 2014/181891). The U.S. version (US 2018/0254481A2) is being used as the English machine translation and is referenced below.
Regarding Claim 2, Yu et al. teaches all of the elements of the invention in claim 1 as explained above.
Yu et al. teaches an average particle diameter of 5-10 μm (within the range of the instant claim). Yu et al. does not teach a particle diameter variation index.
However, Kamata et al. teaches a metal composite hydroxide particle with an index [(D90-D10)/average particle size] that indicated the extent of particle size distribution of 0.65 or less (Para. [0060]) found using diffraction scattering (Para. [0062]).
The combination of the particle diameter variation index of 0.65 or less as taught by Kamata et al., with Yu et al. would yield the predictable result of a particle size distribution for the metal composite hydroxide wherein it is possible to sufficiently maintain reaction surface area for reacting with the electrolyte (Para. [0006]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the particle diameter variation index of 0.65 or less as prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Claims 4, 6 and 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2013/0202966) as applied to claim 1 above, and further in view of Imaizumi et al. (US 2013/0189581).
Regarding Claim 4, Yu et al. teaches all of the elements of the nickel-manganese composite hydroxide in claim 1 as explained above.
Yu et al. further teaches a method of producing the nickel-manganese hydroxide comprising general particles by continuously supplying a 2.5 M first precursor aqueous solution containing nickel sulfate and manganese sulfate (i.e. generating particle of the metal composite hydroxide by continuously supplying a first mixed aqueous solution containing at least a nickel salt and a manganese salt) to an ammonia aqueous solution (i.e. reaction aqueous solution) (Para. [0081]) and forming the manganese-rich external shell by using a third precursor aqueous solution, with a molar ratio of 4:1:5 of the nickel salt, cobalt salt and manganese salt, respectively, (i.e. having a molar ratio of Ni, Mn 
Yu et al. does not mention neutralization crystallization or collecting particles by overflowing slurry contains the particles from a reaction tank.
However, Imaizumi et al. teaches a method for producing a cathode active material for a nonaqueous electrolyte secondary battery wherein a nickel composite hydroxide is produced and a neutralization crystallization method is utilized for crystallizing the composite hydroxide (Para. [0103, 0104]), wherein the continuous method of neutralization crystallization method obtains the crystallized product of composite hydroxide by mixing the aqueous ammonia solution with metal salts , maintaining a pH of 12.0, then recovering an overflowing slurry (Para. [0236]).
The combination of the neutralization crystallization method for producing the cathode material as taught by Imaizumi et al., with Yu et al. would yield the predictable result of a nickel composite hydroxide made for use in a positive electrode active material for a nonaqueous secondary battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to the neutralization crystallization method for producing the cathode material as taught by Imaizumi et al., with Yu et al., as the combination would yield the predictable result of a nickel composite hydroxide made for use in a positive electrode active material for a nonaqueous secondary battery.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. 
Regarding Claim 6, Yu et al. as modified by Imaizumi et al. teaches all of the elements of the method for producing the nickel-manganese composite hydroxide in claim 4 as explained above. 
Yu et al. teaches the temperature of the ammonia containing aqueous solution is 50°C (Para. [0080]) (i.e. at the generating and the forming a temperature of the reaction aqueous solution is adjusted to 50°C).
Regarding Claim 7, Yu et al. as modified above by Imaizumi et al. teaches all of the elements of the method for producing the nickel-manganese composite hydroxide in claim 4 as explained above.
Yu et al. teaches a pH value at the forming of 11 (Para. [0082]), however Yu et al. does not mention a pH value measured with a liquid temperature of 25°C as basis of the reaction aqueous solution.
However, the method of producing a nickel composite hydroxide of Imaizumi et al. teaches maintaining the pH of the liquid at a constant value of 12.0 in terms of a pH as measured at a liquid temperature of 25° C.
See the rejection to claim 4 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Imaizumi et al. cited herein. Additionally, the amount of metal ions remaining in the solution without crystallization increases due to high solubility caused by ammonia ions in the case of the pH lower than 10.5 and sufficiently grown particles cannot be obtained due to a large number of the additional nuclei in the case of the pH . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2013/0202966) in view of Imaizumi et al. (US 2013/0189581) as applied to claim 4 above, and further in view of Fukui (JP5316726). The U.S. version (US 2015/0364761) is used as the English machine translation and is referenced below.
Regarding Claim 5, Yu et al. as modified by Imaizumi et al. teaches all of the elements of the invention in claim 4 as explained above.
Yu et al. does not teach an ammonia concentration in the range of the instant claim.	
However, Fukui et al. a method of manufacturing a nickel composite hydroxide wherein the ammonia concentration is preferably 5g/L to 15 g/L (Para. [0173]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu et al. to incorporate the teaching of the ammonia concentration of Fukui, as when concentration of ammonia is less than 3g/L particle size distribution spreading becomes easier and it is not possible to keep the solubility of metal ions constant, and when the ammonia concentration is greater than 25 g/L, the solubility of metal ions becomes large allowing for the amount of metal ions remaining in the aqueous solution to increase, creating changes in the composition (Para. [0174-0175]).
Claims 8, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2013/0202966) in view of Mori et al. (US 2015/0188136).
0.8Co0.1Mn0.1)O2-  (Para. [0085]) (wherein t = 0, x3 = 0.8, y3 = 0.1, M is Co, z3 = 0.1, x3+y3+z3 = 1.0, and β = 0, thus the variables for “General Formula (3)” of the instant claim are satisfied, and the positive electrode active material has a hexagonal structure (Para. [0091]), where the concentration comprising the core layer (i.e. inner part of secondary particle) is formed of concentrations of Ni, Co, and Mn (Para. [0061]) (i.e. comprising a secondary particle formed of a plurality of mutually flocculated primary particles) the properties of the positive electrode active material would be expected as the method for forming the material is the same (as explained in the rejection to claim 8 below), thus the properties of degree of circularity and lithium amount eluted to water would be expected to be the same see MPEP §2112.01(I), and alternately if it shown that properties are not expected, the differences would be slight differences in ranges that would be obvious. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).	
Yu et al. does not teach a positive electrode active material crystallite diameter measured by X-ray diffraction.
However, Mori et al. teaches that a positive electrode active material comprised of lithium nickel cobalt composite oxide with the crystallite diameter from 50 to 300 nm as calculated for the (003) plane in x-ray diffraction (Para. [0038]).
 the positive electrode active material of Yu et al. to incorporate the teaching of the crystallite diameter of the positive electrode active material of Mori et al., as when particles of a crystallite diameter less than 50 nm become too finely divided and the molding density for the positive electrode becomes too low, and high charge/discharge characteristics are not obtained, and when the crystallite diameter exceeds 300 nm infiltration of the electrolyte solution among the primary particles is inadequate and irreversible capacity cannot be lowered (Para. [0061]).
Regarding Claim 10, Yu et al. as modified by Mori et al. teaches all of the elements of the invention in claim 8 as explained above.
Yu et al. further teaches a specific surface area of the positive electrode active material of 0.6-0.7 m2/g (within the range of the instant claim) (Para. [0066]).
Regarding Claim 14, Yu et al. as modified by Mori et al. teaches all of the elements of the invention in claim 8 as explained above.
Yu et al. further teaches a nonaqueous electrolyte secondary battery as it teaches using organic solvents (Para. [0098]) and positive electrode containing the positive electrode active material according to instant claim 8 as explained above.
Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2013/0202966) in view of Mori et al. (US 2015/0188136) as applied to claim 8 above, and further in view of Kamata et al. (WO 2014/181891). The U.S. version (US 2018/0254481A2) is being used as the English machine translation and is reference below.
Regarding Claim 9, Yu et al. as modified by Mori et al. teaches all of the elements of the invention in claim 8 as explained above.
Yu et al. teaches an average particle diameter of 5-10 μm (within the range of the instant claim). Yu et al. does not teach a particle diameter variation index.
Kamata et al. teaches hexagonal lithium nickel manganese composite oxide particles as cathode active material (Para. [0029]) with an index [(D90-D10)/average particle size] that indicated the extent of particle size distribution of 0.7 or less (Para. [0030]) found using diffraction scattering (Para. [0062]).
The combination of the particle diameter variation index of 0.65 or less as taught by Kamata et al., with Yu et al. would yield the predictable result of a particle size distribution for the lithium nickel manganese composite oxide wherein it is possible to sufficiently maintain reaction surface area for reacting with the electrolyte (Para. [0006]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the particle diameter variation index of 0.65 or less as taught by Kamata et al., with Yu et al., as the combination would yield the predictable result of a particle size distribution for the metal composite hydroxide wherein it is possible to sufficiently maintain reaction surface area for reacting with the electrolyte (Para. [0006]).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Also, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2013/0202966) in view of Mori et al. (US 2015/0188136) as applied to claim 8 above, and further in view of Kuwajima et al. (US 2015/0236378)
Regarding Claim 11, Yu et al. as modified by Mori et al. teaches all of the elements of the invention in claim 8 as explained above.
Yu et al. does not teach a tap density of the positive electrode material of the instant claim range.
However, Kuwajima et al. teaches a positive electrode active material of lithium nickel cobalt manganese oxide (Para. [0229]) wherein the tap density of 0.5 g/cm3 or more and 4.0 g/cm3 or less (Para. [0237]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu et al. to incorporate the teaching of the higher tap density of Kuwajima et al., as using a positive electrode active material of high tap density enables a formation of positive electrode active material with a high density (Para. [0237]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2013/0202966) as applied to claim 12 above, and further in view of De Palma et al. (US 2014/0175329).
Yu et al. does not teach a D50 (50 volume% diameter) of the lithium nickel manganese composite oxide. 

De Palma et al. teaches cathode materials wherein an obtained lithium nickel cobalt manganese oxide after firing at a temperature of 950°C has a particle size distribution measured by laser diffraction with D50 equal to 10.4 micrometers (Para. [0034]) and the nickel manganese cobalt hydroxide precursor before firing has a D50 equal to 10 micrometers (Para. [0031]), resulting in a value of 1.04, thus it would be expected for the final product of to retain or yield a similar size as the precursor powder (or at least a value of up to 1.2) (Para. [0038]), or alternately if it shown a value of up to 1.2 is not expected, the differences would be slight differences in the value range that would be obvious MPEP 2144.05(I). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).
Response to Arguments
Applicant's arguments filed February 5, 2021 have been fully considered but they are not persuasive. 	
The Declaration under 37 CFR 1.132 filed February 5, 2021 is insufficient to overcome the rejection of claim 1 and 8 based upon  Yu et al. (US 2013/0202966) as set forth in the last Office action because: The evidence provided in the Declaration is not convincing, as the Declaration applies various assumptions to provide an estimate 0.8Co0.1Mn-0.1)(OH)2 (i.e. a nickel-manganese composite hydroxide) (Para. [0084]) where the concentration comprising the core layer (i.e. inner part of secondary particle) is formed of concentrations of Ni, Co, and Mn (Para. [0061]) (i.e. comprising a secondary particle formed of a plurality of mutually flocculated primary particles) wherein (Ni0.8Co0.1Mn-0.1)(OH)2 reads on “General Formula (1)” and “General Formula (3)”, and therefore the general formula 1 of instant claim 1 and general formula 3 of instant claim 8 is met. 
Applicant argues Yu teaches away from using a continuous crystallization method and thus, Yu in view of Imaizumi does not teach the elements of claim 4. 
Examiner respectfully disagrees. The claim language of instant claim 4 requires continuously supplying a first mixed aqueous solution containing at least a nickel salt and a manganese salt to a reaction aqueous solution, which is taught by Yu et al. (Para. [0081]). The Imaizumi reference is relied upon for teaching neutralization crystallization. There is no teaching away in Yu regarding neutralization crystallization. Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to claim 4, as above.

Examiner respectfully disagrees. The burden to show unexpected results, as required by MPEP 716.02 has not been provided.  Examiner suggests Applicant review MPEP 716.02 in full to see the burden that must be met to show unexpected results. For example, Applicant does not provide data for a firing temperature between 880℃ and 950℃. It is not clear how a firing temperature above 880℃ and less than 950℃ would achieve unexpected results and thus, MPEP 716.02(d) is not met. Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to claim 12, as above.
Applicant argues the same degree of circularity and amount of lithium eluted to water would not be the same as these variables depend on firing temperature.
Examiner respectfully disagrees. Applicant's arguments regarding degree of circularity and lithium amount eluted do not provide evidence as to why the degree of circularity or amount of lithium eluted is not necessarily present in Yu et al., or why differences in Yu et al. and the instant application would not be small and obvious (such that obliviousness is met). Yu et al. teaches the composition of claim 8 with heat treatment at 750℃ to 1000℃ (Para. [0064]). Thus, the degree of circularity and lithium eluted would be expected or the differences would be small and obvious and the Examiner maintains the obviousness rejection to claim 8, as above.
Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729